

117 HR 4380 IH: To designate the El Paso Community Healing Garden National Memorial, and for other purposes.
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4380IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Ms. Escobar introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the El Paso Community Healing Garden National Memorial, and for other purposes.1.Designation of El Paso Community Healing Garden National Memorial(a)DesignationThe Healing Garden located at 6900 Delta Drive, El Paso, Texas, is designated as the El Paso Community Healing Garden National Memorial.(b)Effect of designationThe national memorial designated by this section is not a unit of the National Park System and the designation of the El Paso Community Healing Garden National Memorial shall not require or authorize Federal funds to be expended for any purpose related to that national memorial.